internal_revenue_service department of the treasury index number washington dc plr-111994-98 date nov j99g legend state a date this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting that x be given an extension of time to file an election to be treated as a corporation for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations facts x was organized in state a as a domestic limited_liability_company with two or x did not file an election under sec_301_7701-3 within more members on date days of its first taxable_year beginning date law and analysis sec_301_7701-3 provides guidance on the classification of domestic eligible entities for federal tax purposes generally a domestic eligible_entity with at least two members is treated as a partnership unless the entity elects to be treated otherwise under sec_301_7701-3 a domestic eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing a form_8832 entity classification election with the designated service_center an election under sec_301_7701-3 can be effective on the date specified on the form_8832 or on the date filed the effective date specified on the form_8832 cannot be more than days prior ane cc dom p si plr-111994-98 to the date on which the election is filed sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time to elect to be treated as a corporation for federal tax purposes until days following the date of this letter the election should be made following the procedure set forth in form_8832 a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code as provided in the power_of_attorney on file in this office a copy of this letter is being sent to the second representative listed cc dom p se plr-111994-98 this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy of for sec_6110 purposes
